Exhibit 10.49 

 

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Extension of Maturity Date of Convertible Debenture
[and related Warrants] although the Company has entered into various such
Extension of Maturity Date of Convertible Debenture [and related Warrants] that
are substantially identical in all material respects except as to the parties
thereto and certain other details. The Schedule that follows the form of
Extension of Maturity Date of Convertible Debenture [and related Warrants]
identifies each Extension of Maturity Date of Convertible Debenture [and related
Warrants] that have not been filed (or incorporated by reference) because they
are substantially identical in all material respects to the form of Extension of
Maturity Date of Convertible Debenture [and related Warrants] that is being
filed, and sets forth the material details in which the each omitted Extension
of Maturity Date of Convertible Debenture [and related Warrants] differ from the
form of Extension of Maturity Date of Convertible Debenture [and related
Warrants] that is being filed.

 

 

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE

 

 

This Extension of Maturity Date of Convertible Debenture (“Extension”) is by and
between the individual or entity named on an executed counterpart of the
signature page hereto (each such signatory is referred to as “Holder”) and
OmniComm Systems, Inc., a Delaware corporation (“Maker”) and is entered into as
of the day the last Holder executes a copy of this Extension.

 

WHEREAS, Maker has delivered to each Holder that certain     % Convertible
Debenture Series ( ) of the Maker (“Convertible Debenture”) dated            in
the aggregate to Holder in the principal of $               .

 

WHEREAS, the Maturity Date of the Convertible Debentures, as that term is
defined in the Convertible Debenture, is                , and all principal and
interest due thereunder remain unpaid as of the date hereof.

 

WHEREAS, the parties have agreed to extend the Maturity Date.

 

WHEREAS, each holder has all requisite power, authority, and capacity to enter
into this Extension and to extend the Maturity Date of the Convertible
Debenture.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, each Holder and the Maker hereby agree as follows:

 

 

1.

Recitals. The foregoing recitals are true and correct.

 

 

2.

Extension of Maturity Date. The Maturity Date is hereby extended to
               .

 

 

3.

No Other Changes. Except as specifically set forth herein, all other terms and
conditions of the Convertible Debenture remain in full force and effect.

 

 

4.

Warrants Extension. Maker hereby agrees to extend the expiration date on the
Warrants issued in connection with the Convertible Debenture on ______________,
which were originally expected to expire on                . The new expiration
date is                .

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Extension of Maturity Date of Convertible Debenture is
executed as of the day and date the last Holder executes a copy of this
Extension.

 

 

OmniComm Systems, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

(name)

 

 

 

(title)

 

 

[HOLDERS SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

[EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE SIGNATURE PAGE]

 

IN WITNESS WHEREOF, the undersigned represents that it has caused this extension
of Maturity Date of Convertible Debenture and Warrants to be duly executed on
its behalf (if an entity, by one of its officers thereunto duly authorized) as
of the date written below.

 

 

 

HOLDER:



 

 

 

Printed Name of Holder

 

 

 

By: _________________________________

(Signature of Holder or Authorized Person)

 

 

 

_____________________________________

Printed Name and Title if Authorized Person

 

 

 

_____________________________________

Date

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE OF SUBSTANTIALLY IDENTICAL

EXTENSION OF MATURITY DATE OF CONVERTIBLE DEBENTURE [AND RELATED WARRANTS]

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Extension of Maturity Date of Convertible Debenture
[and related Warrants] although the Company has entered into various such
Extension of Maturity Date of Convertible Debenture [and related Warrants] that
are substantially identical in all material respects except as to the parties
thereto and certain other details. The following schedule identifies each
Extension of Maturity Date of Convertible Debenture [and related Warrants] that
have not been filed (or incorporated by reference) because they are
substantially identical in all material respects to the form of Extension of
Maturity Date of Convertible Debenture [and related Warrants] that is being
filed, and sets forth the material details in which each omitted Extension of
Maturity Date of Convertible Debenture [and related Warrants] differ from the
form of Extension of Maturity Date of Convertible Debenture [and related
Warrants] that is being filed.

 

 

Date of

Agreement

 

 

Name of Holder

 

 

Amount

 

 

Series of

Convertible

Debentures and

Warrants(2)

 

Maturity

Date and

Expiration of

Warrants

 

Amount

Outstanding at

June 30, 2016 

 

April 27, 2015 (1)

 

Fernando Montero Incentive Savings Trust

 

$200,000

and

400,000 warrants

 

December 2008

 

Changed from January 1, 2016 to April 1, 20018

 

$200,000

and

400,000 warrants

 

April 30, 2015 (1)

 

Stephen Johnson

 

$25,000

and

50,000 warrants

 

December 2008

 

Changed from January 1, 2016 to April 1, 2018

 

$25,000

and

50,000 warrants

 

May 7, 2015 (1)

 

Matthew D. Veatch

 

$15,000

and

30,000 warrants

 

December 2008

 

Changed from January 1, 2016 to April 1, 2018

 

$15,000 

and

30,000 warrants

 

June 30, 2016 (1)

 

Cornelis F. Wit

 

$4,055,000 

and

8,110,000warrants

 

December 2008

 

Changed from April 1, 2017 to April 1, 2020

 

$4,055,000 

and

8,110,000warrants

 

June 30, 2016 (1)

 

Cornelis F. Wit

 

$1,770,000 

and

3,540,000 warrants

 

August 2008

 

Changed from April 1, 2017 to April 1, 2020

 

$1,770,000 

and

3,540,000 warrants

 

June 30, 2016 (1)

 

Guus van Kesteren

 

$160,000

and

320,000 warrants

 

December 2008

 

Changed from April 1, 2017 to April 1, 2018

 

$160,000 

and

320,000 warrants

 

June 30, 2016 (1)

 

Guus van Kesteren

 

$150,000

and

300,000 warrants

 

August 2008

 

Changed from April 1, 2017 to April 1, 2018

 

$150,000

and

300,000 warrants

 

June 30, 2016 (1)

 

Noesis International Holdings

 

$100,000

and

200,000 warrants

 

December 2008

 

Changed from April 1, 2017 to April 1, 2020

 

$100,000

and

200,000 warrants

 

June 30, 2016 (1)

 

Ad Klinkenberg

 

$400,000

and 1,600,000 warrants

 

September 2009

 

Changed from April 1, 2017 to April 1, 2020

 

$400,000

and 1,600,000 warrants

 

June 30, 2016 (1)

 

Yolanda Dekker

 

$225,000

and

900,000 warrants

 

September 2009

 

Changed from April 1, 2017 to April 1, 2020

 

$225,000

and

900,000 warrants

 

 

(1)

This Extension of Maturity Date of Convertible Debenture [and related Warrants]
supersedes and replaces a prior Extension of Maturity Date of Convertible
Debenture [and related Warrants] to the holder, extends the maturity date of the
Convertible Debenture and the expiration date of the Warrants of the prior
Extension of Maturity Date of Convertible Debenture [and related Warrants].

 

(2)

The form of Debenture and form of Warrant for each series is filed as an exhibit
with the Company’s most recent Annual Report on Form 10-K.

 